2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1    Page 1 of 17




                                                  2:20-cr-528
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1    Page 2 of 17




                                              2:20-cr-528
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 3 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 4 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 5 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 6 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 7 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 8 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 9 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 10 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 11 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 12 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 13 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 14 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 15 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 16 of 17
2:20-cr-00528-MGB   Date Filed 09/08/20   Entry Number 1   Page 17 of 17
